—Judgment, Supreme Court, New York County (Angela Mazzarelli, J., at first hearing; Rena Uviller, J., at second hearing, jury trial, and sentencing), rendered June 9, 1992, convicting defendant of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a second violent felony offender, to one term of 8 to 16 years and two terms of 7V2 to 15 years, all to run concurrently, unanimously affirmed.
Defendant’s motion to suppress identification testimony was properly denied in all respects. The first showup, conducted within minutes after the robberies took place, was justified (see, People v James, 192 AD2d 496, 497, lv denied 81 NY2d 1074), and the fact that two witnesses simultaneously viewed defendant did not render the showup impermissibly suggestive, since they were instructed not to say anything until afterwards, when they were questioned separately (see, People v Barnes, 219 AD2d 527, lv denied 87 NY2d 919). The second showup, conducted 20 to 30 minutes after the first one, and held at the hospital where the victim was waiting to be treated for her injuries, was still in close temporal proximity to the crime and was not rendered unnecessary by defendant’s arrest (People v Duuvon, 77 NY2d 541).
*135The court’s charge concerning the element of intent, when read as a whole, was appropriate (see, People v Coleman, 70 NY2d 817). The court was under no obligation, in discussing intent, to constantly remind the jury that identity was in issue. Concur — Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.